Hall, Judge.
On the trial of an action for property damages growing out of an intersection collision, the evidence presented by the plaintiff (defendant in error) and by the defendant (plaintiff in error) was in sharp conflict, and the trial court awarded judgment for the plaintiff. The defendant assigns error on the judgment of the trial court denying his motion for new trial on the general and two special grounds. Held:
1. Assuming that evidence offered by cross-examination of the plaintiff as to testimony he had given in a previous criminal proceeding, allegedly inconsistent with his testimony at the trial, was admissible for the purpose of impeachment, the ground of the motion for new trial complaining of the exclusion of such testimony is without merit, because it does not show that the foundation required by Code § 38-1803 was laid to prove the plaintiff’s alleged contradictory statement. Johnson v. Roberson, 88 Ga. App. 548, 549, 555 (77 SE2d 232) ; Quinton v. Peck, 195 Ga. 299, 304 (34 SE2d 36).
2. It has been held error to admit over proper objection in a civil case evidence that a criminal charge has been made or has not been made against a party. Keebler v. Willard, 91 Ga. App. 551, 552 (86 SE2d 379); Smith v. Goodwin, 103 Ga. App. 248, 249 (119 SE2d 35). Evidence admitted in the present case, that the defendant had entered a plea of not guilty in traffic court, is equivalent in effect to evidence that a case has been made. Nevertheless, the overruling of a ground of a motion for new trial complaining of the admission of such evidence over objection that it is “inadmissible, irrelevant, immaterial, and harmful” is not reversible error, the objection not showing specifically why the evidence should not be admitted. Greyhound Corp. v. Clough, 211 Ga. 574 (87 SE2d 387); McBride v. Johns, 73 Ga. App. 444, 445 (36 SE2d 822); Green, Georgia Law of Evidence 35, § 12.
*551Decided September 19, 1962.
Charles W. Bergman, W. Owen Slate, for plaintiff in error.
Jack Turoff, contra.
3. Since the evidence, though in conflict, was sufficient to support a verdict for the plaintiff, the trial court did not err in denying the motion for new trial on the general grounds.

Judgment affirmed.


Felton, C. J., and Bell, J., concur.